UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 21, 2014 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 1-6383 54-0850433 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 333 E. Franklin St. Richmond, VA 23219 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (804) 887-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☒ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☒ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. Merger Agreement On March 21 , 2014, Media General, Inc., (the “Company”) issued a joint press release with LIN Media LLC (“LIN Media”) announcing the entry into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, certain of its subsidiaries, and LIN Media providing for a strategic business combination transaction between the Company and LIN Media (the “Combination”). The Company has provided additional information regarding the Combination in a webcast with investors. A copy of the joint press release is attached hereto as Exhibit 99.1, the investor presentation used in connection with the Company’s webcast is attached hereto as Exhibit 99.2, and each is incorporated herein in their entirety by reference. Item9.01. Financial Statements and Exhibits. (d)
